Citation Nr: 0625644	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness of the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1942 to August 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In March 2005, 
the Board remanded for a hearing, and in February 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for blindness of 
the right eye following eye surgeries in April 1999 and 
September 1999.  

Medical records from the VA Medical Center (MC) in Long Beach 
reflect that in April 1999, the veteran underwent extra-
capsular cataract extraction of the right eye with posterior 
chamber intraocular lens implantation.  Subsequently in 
September 1999, he had laser eye surgery for rhegmatogenous 
retinal detachment of the right eye.  It is not clear that 
all pertinent records from that facility are of record.  

For 38 U.S.C.A. § 1151 claims filed after October 1, 1997, as 
in this case, the veteran must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 
2002).  In determining whether additional disability exists, 
VA compares the veteran's physical condition immediately 
prior to the surgery upon which the claim for benefits is 
based with the physical condition after the surgery.  38 
C.F.R. § 3.361(b).

The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 
4.2 (2005).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2005).  In this case, there is no medical 
opinion of record that specifically addresses the medical 
issue raised under 38 U.S.C.A. § 1151.  Accordingly, an 
examination and more detailed opinion are necessary prior to 
final appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should obtain the veteran's complete 
treatment folder regarding his right eye 
from the VAMC in Long Beach.  This should 
include all inpatient and outpatient 
treatment records, nursing notes, hospital 
summaries and other records concerning his 
right eye dated before and after the 
surgeries performed at that facility in 
April 1999 and September 1999.  The 
records should be associated with the 
claims folder.

2.  The RO should arrange for the veteran 
to be afforded a VA examination to 
ascertain whether any additional right eye 
disability is the result of either or both 
of his right eye surgeries performed at a 
VA medical center in April 1999 and 
September 1999.  His claims file must be 
available to and reviewed by the examiner.  
The examination should include any 
indicated tests or studies. Clinical 
findings must be described in detail.  The 
examiner should review the medical records 
associated with the aforementioned 
surgeries of the right eye and specify 
what, if any, additional right eye 
disability is due to either or both of the 
VA surgeries in April 1999 and/or 
September 1999.  

If additional disability occurred as a 
result of the treatment in April 1999 or 
September 1999, for each additional 
disability found, the examiner must 
specifically opine whether such disability 
was (a) caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical, or surgical treatment, or 
examination; or (b) is due to an event not 
reasonably foreseeable.  The examiner must 
explain the rationale for all opinions 
given. 

3. The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


